Citation Nr: 1734835	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  09-11 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for right knee condition, to include injury residuals, tricompartmental degenerative joint disease, osteoarthritis, and gout.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Nelson, Associate Counsel

INTRODUCTION

The Veteran began service in the United States Army Reserves, and attended Military Occupational Service (MOS) training on active duty (ACDUTRA) at Aberdeen Proving Ground, Maryland from May 3, 1983 to October 19, 1983.  He was honorably discharged from the Army Reserves on August 21, 1984 with no other periods of active duty.  The following day, August 22, 1984, the Veteran enlisted in the Louisiana Air National Guard.  The Veteran had several periods of ACDUTRA as a Guardsman: January 13, 1985 to April 2, 1985; July 20, 1985 to August 3, 1985; June 15, 1986 to June 27, 1986, and June 13, 1987 to June 27, 1987.  He was honorably discharged from the Louisiana Air National Guard on June 9, 1986.  Two years later on June 10, 1988, the Veteran enlisted in the United States Air Force and served on active duty from June 1988 to March 1993.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In May 2011 the Veteran testified during a hearing at the RO before a Veterans Law Judge (VLJ) no longer employed by the Board.  The transcript from that hearing has been associated with the Veteran's file.  The Veteran was advised in a May 2017 letter that the law requires that the VLJ who conducts a Board hearing on appeal must participate in any decision on that appeal.  In addition, the Veteran was asked whether a Board hearing with another VLJ who could participate in deciding the appeal was desired.  As the time for response to that letter has passed, the Board will proceed with the adjudication of the appeal.
 
The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).





FINDING OF FACT

The right knee disorder was not present until many years after service and is not related to service.


CONCLUSION OF LAW

The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

The Board is mindful that in a case such as this, where service treatment records are mostly unavailable, there is a heightened obligation to explain findings and conclusions and to consider carefully the benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases).

The record reflects that the duty to assist has been satisfied.  The Veteran's multiple services medical and personnel records have been exhaustively searched.  The file contains letters from the National Personnel Record Center (the repository for Army and Air Force records), and the Air National Guard, The Adjutant's General Office, Louisiana, attesting to the fact that no other service treatment records or military personnel records are available.  Indeed, the file shows that the Veteran has also been unsuccessful in obtaining any additional records from his times of service.  The Board also notes that initial attempts to obtain military service records had the Veteran's name misspelled; however, the spelling was correct when the relevant repositories reported that the records were unavailable.

VA treatment and examination records, and the post-service medical evidence identified by the Veteran have all been obtained.

The Veteran was afforded an appropriate VA examination, and probative evidence as to whether the Veteran has a right knee disorder related to service has been obtained.  

Finally, the Board is satisfied that there has been substantial compliance with the directives issued in the Board remand.  Regarding the previous Board remand, the record includes the exhaustive attempts to locate the Veteran's service records.  Additionally, the Veteran was afforded a VA examination and a probative opinion as to whether the in-service event of a twisted knee resulted in the Veteran's right knee condition was obtained.

Accordingly, the Board will address the merits of the appeal. 




Legal Criteria

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Where a veteran served for at least 90 days during a period of war and manifests arthritis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  The term "chronic disease" refers to those diseases, such as arthritis, listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

As an initial matter, the Board notes that the Veteran has a current diagnosis of a right knee condition, to include tricompartmental degenerative joint disease (osteoarthritis) and gout.

The Veteran testified that while he was on ACDUTRA at Aberdeen Proving Ground, Maryland, he hurt his knee while running the obstacle course in 1983.  He described it as "something popped" as he twisted his right knee.  He further states that he could not continue the obstacle course and was taken to the hospital.  His knee was swollen and he asserts it had to be wrapped, and that he had to walk with crutches for a while, "about a week if I'm not mistaken" while he was assigned to the barracks.  The Veteran asserts that after the week was up, the swelling subsided and he returned to duty.

When the Veteran completed his Army Reserve service, he entered the Louisiana Air National Guard.  The enlistment physical in August 1984 has the Veteran's statement, "I am in good health."  The examining physician noted that the Veteran's medical history was unremarkable.

The Veteran's available service records include a temporary profile issued by the Louisiana Air National Guard on August 3, 1987.  The profile addresses the lower extremities, noted an injury to the left knee, and restricts the Veteran from any pole climbing.  The Veteran testified that the injury was to his right knee and the left knee notation was in error on the profile form.

In April 1988 the Veteran underwent an entrance physical for his service in the Air Force.  The Veteran described his present heath as, "Good."  The clinical examination portion described the Veteran's lower extremities as normal.

In 2003 the Veteran underwent arthroscopic surgery on his right knee.

In a February 2006 VA treatment note, the Veteran presented to the VA Medical Center (VAMC) for the first time, complaining of right knee and foot pain.  In the history portion of the treatment notes, the examiner noted the previous arthroscopic surgery.  At this examination, the examiner diagnosed the Veteran with chronic right knee pain and gout.

In a May 2008 VA treatment note, the Veteran was diagnosed with tricompartmental osteoarthritis.

In a July 2008 treatment note, the examiner reported the Veteran's history regarding his right knee as, "He first injured it his right knee during an obstacle course in 1983 when he twisted it.  He recovered and did well until 2003 when he had a recurrence."

In the April 2015 VA examination, the examiner recorded that the Veteran reported "he injured the right knee during his basic training in 1983.  He felt a sudden pop when he twisted the right knee, followed by right knee pain and swelling lasting about two weeks.  Vet returned to duty, swelling decreased and he continued his with his military career in Air Force cable and antenna maintenance and installation specialist, climbing poles and towers."  The examiner further noted that the Veteran reported increasing right knee pain, when in 2003 the knee became worse due to walking and standing at the Casino and that his knee became stiff and swollen; he missed work and finally had arthroscopic surgery in 2003.

The examiner determined it was less likely than not that the right knee disorder was incurred in or caused by service.  "Any prior right knee injury during ACDUTRA in 1983 or in 1984 during active duty was resolved, as there is no evidence of any physical impairment interfering with his advancement in 1986, three years post the reported injury.  The enlistment physical in 1984 and the Air Force enlistment physical in 1988 at the rank of E-4 are silent regarding any right knee condition." The examiner further opined that the right knee condition in 2003 was twenty years after the injury reported in basic training, and therefore there is no causality with military service.  She also stated that there is no evidence of chronicity of any right knee condition within the one year after military service or continuity of care until twenty years post the injury claimed by the Veteran.

While the Board is sympathetic to the Veteran's diagnosed knee condition and finds his statements credible, upon a review of the evidence, the Board must conclude that service connection is not warranted for a right knee disorder.  The lay and medical evidence shows that the Veteran's right knee problems in service resolved and his right knee was not symptomatic for many years thereafter.  Further, the opinion of the VA examiner, which was based on a physical examination and review of records, reflects that the Veteran's tricompartmental degenerative joint disease (osteoarthritis) and gout, was not related to or had its onset in service.  It is well reasoned and the Board finds that this opinion is quite probative.  

The Board notes that although the medical records from the Veteran's original injury at Aberdeen Proving Ground are unavailable, all the post service records requested by the Veteran have been obtained.  These records are silent regarding any treatment for a right knee condition until the Veteran sought treatment with a subsequent surgery in 2003.  

The Veteran's statements show that the Veteran's original injury resolved, and he returned to his duties within a week or two.  Additionally, he was able to successfully qualify for further military service in two subsequent military entrance physical examinations for his enlistments with the Air National Guard and Air Force.  Furthermore, the Board finds the Veteran's statements on those military entrance physical examinations, that his health was good, probative regarding any chronic knee condition.  Accordingly, the Board finds that Veteran's current diagnosis and condition were not caused by his injury in basic training.

Although the Veteran is competent to report his symptomatic history, the Board finds the Veteran's current history of right knee symptoms, when weighed against the medical record, less probative than the VA medical examiner's opinion.

While the Veteran maintains that his right knee disorder is related to service, the record does not suggest the Veteran, who is a layperson, is competent to determine the cause of the current disability.  As such, the Veteran's assertion of a relationship between his basic training injury and his current diagnosis is not competent evidence of a nexus.  Moreover, the Board finds that the medical opinion against the claim is more probative than the Veteran's lay opinion.

Accordingly, the claim must be denied.  In reaching this decision, the Board has considered its heightened obligation to explain findings and conclusions and to consider apply the benefit of the doubt rule.  In this case, however, the preponderance of the evidence is against the claim and the benefit of the doubt rule is not for application. 


ORDER

Service connection for right knee condition is denied.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


